Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/01/2022.
In the instant Amendment, no claims have been added; Claims  2-4, 10-11 and 17-18 were cancelled; claims 1, 5, 16, 19-20 have been amended; and claims 1, 10, and 20 are independent claims. Claims 1, 5-9, 12-16, and 19-20 have been examined and are pending. This Action is made Final
Response to Arguments
Applicant’s arguments, see page 3-5, filed 08/01/2022, with respect to the rejection(s) of claim(s) 1, 19, and 20 under 35 USC § 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Helvey et al. (US 10833947 B2) and Hayashi (US 20110307610 A1).
The objection to claim 3 is withdrawn as the claims have been cancelled.
The rejection of claim 18 under 35 U.S.C. 112(b) is withdrawn as the claims have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helvey et al. (US 10833947 B2; Hereinafter “Helvey”) in view of Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi").
Regarding claim 1, Helvey teaches a method comprising: receiving, at a communal device(APA 12), a voice command from a user (user 289) that is nearby the communal device, wherein the voice command includes, a request for network access to a guest network that is managed by a network access device, wherein the voice command includes a request for network access to a guest network (internet 18 through WiFi1 147 see fig. 11) that is managed by a network access device (Router 290) (Helvey: column 33 line 19-27, “FIG. 12, an Internet-access process 294 (IAP 294) is illustrated. This process 294 or method 294 may begin by initiating 296 an interaction. The initiation 296 of interaction with the APA 12 may be done by a guest contact opener 297 in which the user 289 may speak or otherwise interact with the user interface 84 of the APA 12. For example, a guest contact opener 297 may execute based upon a user 289 speaking into the microphone 66, and requesting to initiate 296 an interaction”, column 31 line 48-53, “the router function or the router software hosted on the APA device 12 provides the brokering of access to the Internet 18 by the individual guest devices 52. In one way of speaking, the access point embedded within the APA 12 with a WiFi2 radio 149 or other network connection and WiFi1 device connection provides unconditional packet switching.”), wherein the communal device is connected to a private network (network 20) that is managed by the network access device and wherein the guest network and the private network are separate networks supported by the network access device (Helvey: column 33 line 3-11, “Accordingly, the router 290 prevents access to the Internet 18 by guest devices 52 that are not managed through the APA 12. The APA 12 operates as an enabler for the personal network 20 to exist by connecting the guest devices 52 through the router 290. It also operates as a limiting APA 12 acting for the property in controlling access to the Internet 18. The APA devices simply connect to the network 20.”).
retrieving, by the communal device, network connection information representative of a network identifier that identifies the guest network and a passcode that provides access to the guest network from the network access device, wherein the communal device is not connected to the guest network (Helvey: column 34, line 8-15, “Next, the APA 12 presents 308 compliance information. Compliance information may include, for example, various codes, keys, or other information and mechanisms by which to authorize access to the Internet 18. These may include any passwords, may include payment plans, may require proof of subscription to some level of service from a low bandwidth free service up to some ultra high bandwidth premium service, or the like”); 
Helvey does not explicitly teach determining, by the communal device, a machine-readable code that encodes the network connection information for the guest network presenting the machine-readable code on a display of the communal device; and in response to the received voice command from the user that is nearby the communal device, presenting the machine-readable code on a display of the communal device.
However, in an analogous art, Hayashi teaches determining, by the communal device (recorder 200), a machine-readable code (QR code) that encodes the network connection information for the guest network (Hayashi: para [0083] “Next, the control section 280 of the recorder 200 uses three kinds of information including the captured address information, the network identification information, and the process instruction information to create image information representing the three kinds of information for each of the contents. Specifically, the control section 280 of the recorder 200 uses the above-described three kinds of information to create, as image information, QR code for each of the contents, for example (Step S206)”); and 
In response to the received [voice command] from the user that is nearby the communal device, presenting the machine-readable code on a display of the communal device (Hayashi: para [0084-0085], “Subsequently, the control section 280 of the recorder 200 displays the created image information (QR code) together with the content list on the screen (Step S207). Specifically, as illustrated in FIG. 7, for example, the control section 280 of the recorder 200 generates a picture signal in which the created image information (QR code) is assigned to a corresponding content one by one, and transmits the picture signal to the digital TV 400 to display the picture in which the QR code is assigned to a corresponding content one by one on the monitor 430”, “Then, the image information (QR code) captured by the camera section 730 is input to the control section 770 of the wireless communication device 700, and the control section 770 of the wireless communication device 700 performs the network connection which will be described later (Step S210”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Hayashi into the method of Helvey to include determining of the machine-readable code that encodes the network connection information for the guest network presenting the machine-readable code on a display of the communal device and presenting the machine-readable code on a display of the communal device because it will provide a secure and simplified mechanisms (Hayashi: para [0006]).
Regarding claim 12, Helvey in view of Hayashi teaches the independent claim 1. Helvey additionally teaches wherein the network access device is a local network hub (Helvey: column 24, line 12-18, “the APA 12 is a member of the network 50, but may be thought of as a hub 12 or switch 12 central to the network 20. A second WiFi system 149 or an Ethernet system 150 may facilitate participation by the platform 142 (e.g., hardware constituted in the APA 12, and executing software) in the LAN/WLAN network 50.”).
Regarding claim 13, Helvey in view of Hayashi teaches the independent claim 1. Helvey  teaches wherein the communal device comprises a user interface (user interface 84) to a home system that does not require individual user authentication for access (Helvey: column 32, line 11-17 “the APA device 12 and its router 19, 290 is thus accessible to all the individual guest's devices 52 in an apparatus in accordance with the invention, with a single password, which password is itself authentication, being not generally known and being unique to the owner of the guest devices 52.”).
Regarding claims 19, Helvey teaches a communal device (APA 12) comprising: an input(user interface 84) configured to receive a voice command from a user (user 289) that is nearby the communal device, wherein the voice command includes, a request for network access to a guest network that is managed by a network access device, wherein the voice command includes a request for network access to a guest network (internet 18 through WiFi1 147 see fig. 11) that is managed by a network access device (Router 290) (Helvey: column 33 line 19-27, “FIG. 12, an Internet-access process 294 (IAP 294) is illustrated. This process 294 or method 294 may begin by initiating 296 an interaction. The initiation 296 of interaction with the APA 12 may be done by a guest contact opener 297 in which the user 289 may speak or otherwise interact with the user interface 84 of the APA 12. For example, a guest contact opener 297 may execute based upon a user 289 speaking into the microphone 66, and requesting to initiate 296 an interaction”, column 31 line 48-53, “the router function or the router software hosted on the APA device 12 provides the brokering of access to the Internet 18 by the individual guest devices 52. In one way of speaking, the access point embedded within the APA 12 with a WiFi2 radio 149 or other network connection and WiFi1 device connection provides unconditional packet switching.”), wherein the communal device is connected to a private network (network 20) that is managed by the network access device and wherein the guest network and the private network are separate networks supported by the network access device (Helvey: column 33 line 3-11, “Accordingly, the router 290 prevents access to the Internet 18 by guest devices 52 that are not managed through the APA 12. The APA 12 operates as an enabler for the personal network 20 to exist by connecting the guest devices 52 through the router 290. It also operates as a limiting APA 12 acting for the property in controlling access to the Internet 18. The APA devices simply connect to the network 20.”).
a communication interface configured to obtain network connection information representative of a network identifier that identifies the guest network and a passcode that provides access to the guest network from the network access device, wherein the communal device is not connected to the guest network ((Helvey: column 34, line 8-15, “Next, the APA 12 presents 308 compliance information. Compliance information may include, for example, various codes, keys, or other information and mechanisms by which to authorize access to the Internet 18. These may include any passwords, may include payment plans, may require proof of subscription to some level of service from a low bandwidth free service up to some ultra high bandwidth premium service, or the like”); 
Helvey does not explicitly teach a processor configured to determine a machine-readable code that encodes the network connection information for the guest network; and a display configured to present the machine-readable code to the computing device in response to the received voice command from the user that is nearby the communal device 
However in an analogous art, Hayashi teaches a processor configured to determine a machine-readable code that encodes the network connection information for the guest network (Hayashi: para [0083] “Next, the control section 280 of the recorder 200 uses three kinds of information including the captured address information, the network identification information, and the process instruction information to create image information representing the three kinds of information for each of the contents. Specifically, the control section 280 of the recorder 200 uses the above-described three kinds of information to create, as image information, QR code for each of the contents, for example (Step S206)”); and 
a display configured to present the machine-readable code to the computing device in response to the received [voice command ] from the user that is nearby the communal device (Hayashi: para [0084-0085], “Subsequently, the control section 280 of the recorder 200 displays the created image information (QR code) together with the content list on the screen (Step S207). Specifically, as illustrated in FIG. 7, for example, the control section 280 of the recorder 200 generates a picture signal in which the created image information (QR code) is assigned to a corresponding content one by one, and transmits the picture signal to the digital TV 400 to display the picture in which the QR code is assigned to a corresponding content one by one on the monitor 430”, “Then, the image information (QR code) captured by the camera section 730 is input to the control section 770 of the wireless communication device 700, and the control section 770 of the wireless communication device 700 performs the network connection which will be described later (Step S210”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Hayashi into the method of Helvey to include determining of the machine-readable code that encodes the network connection information for the guest network presenting the machine-readable code on a display of the communal device and presenting the machine-readable code on a display of the communal device because it will provide a secure and simplified mechanisms (Hayashi: para [0006]).
Regarding claim 20, claim 20 is rejected under the same rational as claim 1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Helvey et al. (US 10833947 B2; Hereinafter “Helvey”) in view of Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi"), and further in view of Bhooshan (U.S 20150288670 A1; Hereinafter “Bhooshan”).
Regarding claim 5, Helvey in view of Hayashi teaches the dependent claim 1. 
Helvey in view of Hayashi does not explicitly teach wherein the machine-readable code comprises a sound.
However, in an analogous art, Bhooshan teaches wherein the machine-readable code comprises a sound (Bhooshan: para[0065-0067],[0085], “the generated QR code may be displayed on a screen, printed on an object, for example, a piece of paper, etc., downloaded to an external storage for use in the user device, provided through other known transmission channels to the user device, etc.”, “Transmission media can also take the form of acoustic, light, or radio frequency waves.” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bhooshan into the modified method of Helvey to include wherein the machine-readable code comprises a sound  because it will simplify network access for users (Bradley: para [0016]);
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Helvey et al. (US 10833947 B2; Hereinafter “Helvey”) in view of Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi"),  in view of Bhooshan (U.S 20150288670 A1; Hereinafter “Bhooshan”), and further in view of Liu et al (U.S 9471698 B1; Hereinafter “Liu”).
Regarding claim 6, Helvey in view of Hayashi in view of Bhooshan teaches the dependent claim 5.
Helvey in view of Hayashi in view of Bhooshan does not explicitly teach wherein the sound is emitted at one or more frequencies that are not within the range of human hearing.
However, in an analogous art, Liu teaches wherein the sound is emitted at one or more frequencies that are not within the range of human hearing (Liu: column 2 line 32-43“The human audio spectrum typically ranges between 20 Hz through 200 kHz. Therefore, embodiments of the present invention embed the QR code within the low frequency region of the audio spectrum. In an embodiment, since humans are generally not sensitive to all sound frequency, a sound wave that is inaudible to a human, representing a QR code, may be utilized. For example, since humans are generally not sensitive to low frequency sounds, a low frequency sound wave representing a QR code, may be utilized.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Liu into the modified method of Helvey to include wherein the sound is emitted at one or more frequencies that are not within the range of human hearing because it will provide an easier access to information (Liu: column 9 line  12-15).
Claims 7-8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Helvey et al. (US 10833947 B2; Hereinafter “Helvey”) in view of Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi") in view of Bradley et al. (U.S 20190124049 A1; Hereinafter “Bradley”).
Regarding claim 7, Helvey in view of Hayashi teaches the independent claim 1. 
Helvey in view of Hayashi does not explicitly teach wherein the network connection information is stored temporarily by the communal device.
However, in an analogous art, Bradley teaches wherein the network connection information is stored temporarily by the communal device (Bradley: para[0084],[0151], “In one embodiment, personal data received from the companion device 404 is not persistently stored or cached on the communal device 402”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bradley into the modified method of Helvey to include wherein the network connection information is stored temporarily by the communal device because it will add more layer of protection from potential fraud and misuse (Bradley: para [0044]);
Regarding claim 8, Helvey in view of Hayashi in view of Bradley teaches the dependent claim 7. Bradley teaches wherein the communal device discards the network connection information after the machine-readable code is generated (Bradley: para[0084], “In one embodiment, personal data received from the companion device 404 is not persistently stored or cached on the communal device 402 and can discarded after the personal data is used. The communal device 402 can use the personal data to complete the processing of the virtual assistant request and formulate a response to the request at block 418” ).
Regarding claim 14, Helvey in view of Hayashi teaches the dependent claim 13. 
Helvey in view of Hayashi does not explicitly teach wherein the communal device is provided via a touchscreen connected to the home system.
However, in an analogous art, Bradley teaches wherein the communal device is provided via a touchscreen connected to the home system (Bradley: para[0024], [0143], “The I/O subsystem 1040 can include a touch screen controller 1042 and/or other input controller(s) 1045. For computing devices including a display device, the touch screen controller 1042 can be coupled to a touch sensitive display system 1046 (e.g., touch-screen).”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bradley into the modified method of Helvey to include wherein the communal device is provided via a touchscreen connected to the home system because it will improve the accessibility and make it user friendly (Bradley: para [0121]);
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Helvey et al. (US 10833947 B2; Hereinafter “Helvey”) in view of Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi"). in view of Bhooshan (U.S 20150288670 A1; Hereinafter “Bhooshan”), in view of Liu et al (U.S 9471698 B1; Hereinafter “Liu”), and further in view of Bradley et al. (U.S 20190124049 A1; Hereinafter “Bradley”).
Regarding claim 9, Helvey in view of Hayashi in view of Bhooshan, and further in view of Liu teaches the dependent claim 6.
Helvey in view of Hayashi, in view of Bhooshan, and further in view of Liu does not explicitly teach communal device discards the machine-readable code after it is no longer shown on a display of the communal device.
However, in an analogous art, Bradley teaches communal device discards the machine-readable code after it is no longer shown on a display of the communal device (Bradley: para[0084], “In one embodiment, personal data received from the companion device 404 is not persistently stored or cached on the communal device 402 and can discarded after the personal data is used. The communal device 402 can use the personal data to complete the processing of the virtual assistant request and formulate a response to the request at block 418” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bradley into the modified method of Helvey to include communal device discards the machine-readable code after it is no longer shown on a display of the communal device because it will enable secure and authenticated message exchange between multiple devices (Bradley: para [0044]);
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Helvey et al. (US 10833947 B2; Hereinafter “Helvey”) in view of Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi"), and further in view of Mower (U.S 20160021205 A1; Hereinafter “Mower”).
Regarding claim 15, Helvey in view of Hayashi teaches the independent claim 1. 
Helvey in view of Hayashi does not explicitly teach wherein the communal device is connected to a second network that is not accessible from the first network.
However, in an analogous art, Mower teaches wherein the communal device is connected to a second network that is not accessible from the first network (Mower: para[0029-0031],[0037], “FIG. 1 illustrates a network that includes at least a switch 120, a network controller 110, and a plurality of network devices, such as AP.sub.A 130, AP.sub.B 132, . . . , AP.sub.N 139. Furthermore, multiple client devices are associated with each access point. Some client devices are registered employee devices, such as, employee client 140. Other client devices are guest devices, such as guest client 150 and guest client 155.”, “Also, the network has a number of check-in stations that are used for wireless guest user registration. Some check-in stations, such as check-in station 310, are located within restricted area 300, whereas other check-in stations, such as check-in station 315, are located outside restricted area 300. In addition, the network administrator can also define a mapping between check-in stations located within a particular physical area to a particular guest status. Therefore, any guest user checking in at one of those check-in stations located within the particular physical area will be granted the particular guest status.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Mower into the modified method of Helvey to include wherein the communal device is connected to a second network that is not accessible from the first network because it will improve the security of the system by limiting network access (Mower: para [0037]);
Regarding claim 16, Helvey in view of Hayashi and further in view of Mower teaches the dependent claim 15. Mower teaches wherein the second network comprises a wireless network that is protected by a passcode different than a passcode that provides access to the first network (Mower: para [0031] “This is so even though guest client device 330 and guest client device 335 may be associated with the same access point in the wireless network. Because the respective guest users of the respective guest devices are granted different guest statuses, the guest devices will receive differentiated wireless network access Specifically, after a guest user successfully registers at a check-in station, the guest user may be given a passcode for logging in to the wireless network. ”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272 - 4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./
Examiner, Art Unit 2437                                                                                                                                                                                            
/MENG LI/Primary Examiner, Art Unit 2437